DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s amendment received 2/2/22 (hereinafter “amendment”) has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, Group I comprising claims 1-10 and 19-22.  Accordingly, claims 11-18 have been withdrawn from consideration. In addition, Applicant has canceled claims 11-18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0120092 to Renno (Renno) in view of KR 20110128544 to Kyu et al. (Kyu), cited by Applicant, translation attached. 
With respect to claim 1, Renno discloses a detector system for a vehicle (FIG. 8B, vehicles 10; ¶ 54 “light source 12 . . . detector 14 . . . detect ice ahead of the vehicle) comprising: 
a camera that provides image data; 

a radiation source; 
(12, FIG. 8B; ¶¶ 46-47 “light source 12”; )
a radiation detector that detects reflected radiation; and 
(14, FIG. 8B; ¶¶ 48-49 “detector 14”; ¶40 “measurements of reflectance”; ¶ 48 “detector 14 . . . detecting . . . reflectance”); and 
a processor (i.e., DPU, FIG. 16) that: 
detects black ice and/or standing water based on a ratio of a first reflected wavelength and a second reflected wavelength of detected reflected radiation.  
(¶49 “data processing unit 16 can comprise any suitable processing unit capable of determining a ratio of radiance measured at the first spectral band and at the second spectral band in response to the detector signal.”; claim 1 “a processing unit determining a ratio of said first band signal and said second band signal, said processing unit comparing said ratio to predetermined critical ratio ranges and outputting a determination signal indicating at least one of presence of ice when said ratio is within a first range of said predetermined critical ratio ranges and presence of water when said ratio is within a second range of said predetermined critical ratio ranges”). 
However, Renno fails to explicitly disclose 
The processor
determines a shape of a road based on the image data; 
adjusts a focus location of the radiation detector based on the shape of the road. 
46 “image providing unit 20 includes a camera module for acquiring image information in front of the driving direction”) and 
determining a shape of a road based on image data and adjusting a focus location of a radiation detector based on the shape of the road.
(¶ 2 “controlling the angle of the camera so as to secure the field of view of the camera in advance before entering the curved circuit”; ¶13 “obtains the road information in front of the vehicle and transmits it to the calculation unit, and the calculation unit measures the shape, curvature, and length of the road based on the obtained road information”; ¶43 “and calculating a rotation angle of the camera module, and a rotation control unit 40 for rotating the camera module by the rotation angle”; ¶¶ 51-56 “to determine a road shape ahead of the driving direction. In determining the shape of the road, it may be based on both lanes of the currently driving lane . . . shape of the road extending through the boundary is determined . . . When the road information is successfully derived from the image information processor 30, it is determined whether the road ahead is a straight road or a curved road . . . in the case of a curved road, it is necessary to adjust the angle of the camera module for acquiring the image information of the front to grasp the information of the curved road to enter in advance . . . so that the rotation controller At 40, the angle of the camera module is determined and transmitted . . . image information processor 30 determines the angle of the camera module from the road information ahead. First, when it is determined whether the road is curved, the shape of the road ahead is simplified, and then a virtual boundary point at which the curvature rapidly changes is found . . . image information processor 30 may determine the rotation angle and the rotation timing of the camera module by comprehensively considering such information. The rotation angle may be appropriately determined to obtain image information on the road ahead. The rotation controller 40 rotates the camera module by the rotation angle at the rotation time calculated by the image information processor 30. There is no limit to the angle of rotation that can be rotated, and when you define 0 ° forward, you can rotate from -90 ° to + 90 °. The rotation control unit 40 may include a motor or an actuator, and may be fixed so that the rotation control unit 40 may move only to the left and right instead of moving up and down”)


With respect to claim 2, Renno in view of Kyu disclose the radiation source emits radiation in a first IR band and a second IR band.  
(Renno, ¶ 46 “light source 12 can output light covering two or more spectral bands, such as about 2.05 μm to about 2.15 μm and a second spectral band ofabout 2.15 μm to about 2.30 μm (or about 2.20 μm to about 2.30 μm).
(Renno, ¶40 “illuminated with light sources containing relatively small or known power variations between 2.05 and 2.30 μm (e.g., clouds or surfaces illuminated by direct or indirect sunlight, or illuminated by a known light source).

With respect to claim 3, Renno in view of Kyu disclose the first IR band includes IR radiation having wavelengths below about 2.15 pm and the second IR band includes IR radiation having wavelengths above about 2.15 pm.
(Renno, ¶40 “illuminated with light sources containing relatively small or known power variations between 2.05 and 2.30 μm (e.g., clouds or surfaces illuminated by direct or indirect sunlight, or illuminated by a known light source).

With respect to claim 4, Renno in view of Kyu disclose the radiation source emits radiation with a first emitted wavelength of about 2.10 microns and a second emitted wavelength of about 2.25 microns


With respect to claim 5, Renno in view of Kyu disclose the radiation source emits radiation having wavelengths of between about 300 nm and about 8 microns.  
(Renno, ¶40 “illuminated with light sources containing relatively small or known power variations between 2.05 and 2.30 μm (e.g., clouds or surfaces illuminated by direct or indirect sunlight, or illuminated by a known light source).

With respect to claim 6, Renno in view of Kyu disclose wherein black ice is detected if the ratio of the first reflected wavelength and the second reflected wavelength is about 0.40, and standing water is detected if the ratio of the first reflected wavelength and the second reflected wavelength is about 0.85.  
(Renno, FIG. 3B, ice shown being detected at .4 ratio and water shown being detected at .85 ratio). 

With respect to claim 7, Renno in view of Kyu disclose the processor: detects another vehicle on the road based on the image data; and adjusts the focus location of the radiation detector based on the another vehicle
(Kyu, ¶16 “control the direction of the camera module based on the road information in front of the camera secured in advance by the camera in front of the vehicle . . . provide a camera control apparatus and a control method in a curve capable of detecting the presence of a preceding vehicle or an opposite vehicle before entering a dispatch circuit”; ¶ 62 “image information processor 30 may include location information of the preceding vehicle and the opposite vehicle, and the location information of the preceding vehicle and the opposite vehicle is based on the 

With respect to claim 8, Renno in view of Kyu disclose the processor: 
detects lanes in the road based on the image data; and 
adjusts the focus location of the radiation detector based on the lanes in the road.  
(Kyu, ¶¶ 51-56 “to determine a road shape ahead of the driving direction. In determining the shape of the road, it may be based on both lanes of the currently driving lane . . . shape of the road extending through the boundary is determined . . . When the road information is successfully derived from the image information processor 30, it is determined whether the road ahead is a straight road or a curved road . . . in the case of a curved road, it is necessary to adjust the angle of the camera module for acquiring the image information of the front to grasp the information of the curved road to enter in advance . . . so that the rotation controller At 40, the angle of the camera module is determined and transmitted . . . image information processor 30 determines the angle of the camera module from the road information ahead. First, when it is determined whether the road is curved, the shape of the road ahead is simplified, and then a virtual boundary point at which the curvature rapidly changes is found . . . image information processor 30 may determine the rotation angle and the rotation timing of the camera module by comprehensively considering such information. The rotation angle may be appropriately determined to obtain image information on the road ahead. The rotation controller 40 rotates the camera module by the rotation angle at the rotation time calculated by the image information processor 30. There is no limit to the angle of rotation that can be rotated, and when you define 0 ° forward, you can rotate from -90 ° to + 90 °. The rotation control unit 40 may include a motor or an actuator, and may be fixed so that the rotation control unit 40 may move only to the left and right instead of moving up and down”).

With respect to claim 19, Renno in view of Kyu disclose a vehicle including the detector system of claim 1.  (Renno, FIG. 8B) (Kyu, i.e., ¶ 6)


ABS”). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renno in view of Kyu and further in view of “Miniaturized high-performance starring thermal imaging system” Proc. SPIE 4028, Infrared Detectors and Focal Plane Arrays VI, (17 July 2000), pp. 208-219 to Cabanski et al. (Cabanski)
With respect to claim 9, Renno in view of Kyu disclose a gear motor wherein the gear motor changes a direction of the radiation detector 
(Kyu, ¶ 55). 
However, Renno in view of Kyu fail to explicitly disclose a zoom lens that changes a focus of the radiation detector. 
However, zoom lenses that change focus of a radiation detector was commonly known at the time of effective filing. 
For example, Cabanski, from the same field of endeavor, discloses an infrared detector system for a vehicle (abstract, infrared (IR) detection module . . . fit for integration in existing apertures of armored vehicles . . . withstand vehicle . . . stress”; p. 209, introduction “ground vehicle . . . systems”; 4.1 “wheeled . . . land vehicles”) with a zoom lens that changes focus of the radiation detector (abstract “different processor controlled algorithms for field of view or zoom drives, focus drives”; p. 214 FIG. 8 “For drive applications (focus, FoV drives, etc) 8 pulse wide modulation (PWM) outputs are available. In conjunction with the processor and the input channels the drives are able to build real regulators e.g. for ZOOM optics”; 4.1.2 “system electronics is able to control all functions which are necessary inside an IR-camera. Therefore it is equipped with two 16-bit micro controllers, which control the available interfaces . . . On the system electronics two microcontrollers are located, one is controlling the ordinary IR-camera functions 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the zoom lens of Cabanski in the detector system of Renno in view of Kyu in order to improve geometrical resolution (Cabanski, abstract) and improved identification range (Cabanski, 1 introduction).  

Claims 10, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Renno in view of Kyu and further in view of U.S. 2008/0129541 to Lu et al. (Lu)
	With respect to claim 10, Renno in view of Kyu disclose the radiation detector includes: 
a first filter that receives a first portion of split radiation from the splitter and that outputs radiation having the first reflected wavelength; 
a first photodiode that receives the radiation having the first reflected wavelength; 
a second filter that receives a second portion of split radiation from the splitter and that outputs radiation having the second reflected wavelength; and 
a second photodiode that receives the radiation having the second reflected wavelength
	(Renno, ¶48).
	However, Renno fails to explicitly disclose a lens that focuses the detected reflected radiation on a splitter, although Renno at least suggest such an arrangement since the measurement from a light source is measured simultaneously at two different detectors (¶ 48 “detection to occur simultaneously”). 
	Lu, from the same field of endeavor, also discloses a black ice detection system in a vehicle (title, black ice detection and warning system; FIG. 7-8) wherein the infrared detector comprises two detectors 

With respect to claim 20, Renno in view of Kyu fail to explicitly disclose wherein, on a straight road, the radiation detector is focused about 60 m in front of the vehicle. Lu, from the same field of endeavor, also discloses a black ice detection system in a vehicle (title, black ice detection and warning system; FIG. 7-8) wherein, on a straight road, the radiation detector is focused about 60 m in front of the vehicle (i.e., 50 meters which changes depending on deviation of vehicle speed +/- 55 mph, i.e., ¶21 “detect the presence of black ice on the roadway (such as at a distance of about 50 meters or more or less, depending on the particular application) ahead of the vehicle”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have the radiation detector focused about 60 m in front of the vehicle, as taught by Lu, in order to provide a timely warning to the driver about black ice ahead (Lu, ¶ 19, 21).

With respect to claim 22, Renno in view of Kyu disclose the radiation source can be placed anywhere on the vehicle (Renno, ¶ 52 “detector 14 can be mounted anywhere on the vehicle”; ¶54 “light source and detector 14 can be mounted at an elevated position and projected forward of the vehicle”; ¶37). Lu, from the same field of endeavor, also discloses a black ice detection system in a vehicle (title, black ice detection and warning system; FIG. 7-8) wherein the radiation source is the headlamp (¶ 57 “It is also feasible to use the near-IR spectrum of the headlamp beam light as the illumination source (such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667